Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing VIA EDGAR Mr. Vince DiStefano Mr. Kevin Rupert Division of Investment Management Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: Form N-14 Registration Statement Sentinel Group Funds, Inc.; File No. 333-147375 Dear Mr. DiStefano and Mr. Rupert: As you are aware, Registrant filed a response to oral comments of the Staff given on December 7, 19, 21 and 27, 2007 regarding the Registration Statement on Form N-14 (Registration Statement) of Sentinel Group Funds, Inc. (Registrant), which was originally filed on November 14, 2007 with the Securities and Exchange Commission (SEC) under the Securities Act of 1933, as amended. It also subsequently filed a definitive Registration Statement, which became effective. To date, Registrant has not used the Registration Statement to publicly offer its securities in connection with the Citizens Funds transactions. Following the filing of the response and definitive Registration Statement, Registrant re-considered whether the Citizens Core Growth Fund was the appropriate accounting survivor of the proposed reorganization involving the Citizens Core Growth Fund and the Citizens Value Fund into the Sentinel Responsible Investing (SRI) Core Opportunities Fund, a new series of the Registrant. In its re-consideration, Registrant reviewed the reasonable belief of the Sentinel Responsible Investing (SRI) Core Opportunities Funds portfolio manager that he would sell a substantial portion of the large-cap growth holdings of the Citizens Core Growth Fund shortly following the reorganization in favor of purchases of large-cap blend securities consistent with the Citizens Value Fund investment strategy. It also noted that the Sentinel Responsible Investing (SRI) Core Opportunities Fund expected to invest according to a large-cap blend investment strategy going forward and that the Sentinel Responsible Investing (SRI) Core Opportunities Funds management fee was more similar to the Citizens Value Fund than the Citizens Growth Fund. A more complete analysis of the appropriate accounting survivor is attached to this correspondence. Consistent with our discussion regarding this matter, Registrant expects to file a post-effective amendment to the Registration Statement reflecting the Citizens Value Fund as the accounting survivor of the proposed reorganization and request acceleration of the effectiveness of the filing. Registrant acknowledges that (1) the effectiveness of the filing does not foreclose the SEC from taking any action with regard to the filing, (2) the actions of the SEC or its staff do not relieve the Registrant from its responsibility for the adequacy and accuracy of the disclosure in this filing and (3) the Registrant may not assert those actions as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Please direct any communications relating to this filing to me at (802) 229-7410. Very truly yours, /s/ Kerry A. Jung Kerry A. Jung Secretary Attachment Sentinel Group Funds, Inc. ª One National Life Drive ª Montpelier, VT 05604 Mr. Vince DiStefano Mr. Kevin Rupert January 11, 2008 Page 2 Citizens Core Growth Fund & Citizens Value Fund with and into Sentinel Responsible Investing (SRI) Core Opportunities Fund (a new series) In making the determination that the Citizens Value Fund would be the accounting survivor (the Survivor) of the reorganization of the Citizens Value Fund and the Citizens Core Growth Fund into the Sentinel Responsible Investment (SRI) Core Opportunities Fund, a newly established series, the attributes of the Sentinel Responsible Investment (SRI) Core Opportunities Fund were compared with the attributes of each of the Citizens Value Fund and the Citizens Core Growth Fund. In particular, the factors described below were considered. The following analysis assumes that both such reorganizations are approved by Fund shareholders. 1. Portfolio Management . Because neither the investment advisor nor the portfolio manager of either existing Fund will manage the Sentinel Responsible Investing (SRI) Core Opportunities Fund, this factor is neutral. 2. Portfolio Composition . Dan Manion, the planned portfolio manager of the Sentinel Responsible Investing (SRI) Core Opportunities Fund, has conducted an analysis of the portfolios of each of Citizens Core Growth Fund and the Citizens Value Fund, and has confirmed that he would expect the portfolio composition of the Sentinel Responsible Investment (SRI) Core Opportunities Fund to more closely resemble that of the Citizens Value Fund. The Citizens Core Growth Fund, as previously managed, is at the extreme right hand side of the growth style box, with limited overlap or correlation with how the Sentinel Responsible Investing (SRI) Core Opportunities Fund is expected to be managed. Also, for the period from its inception to March 2002, the Citizens Core Growth Fund was not actively managed, but rather followed an index strategy. The Citizens Value Fund, on the other hand, is firmly in the blend style box, which is consistent to the style expected to be employed by Mr. Manion for the Sentinel Responsible Investment (SRI) Core Opportunities Fund. In addition, Mr. Manion currently expects to sell substantially all of the holdings that are unique to the Citizens Core Growth Fund (i.e., securities that were not held by both the Citizens Core Growth and the Citizens Value Fund prior to the reorganization), which is anticipated to account for more than 50% of the Sentinel Responsible Investing (SRI) Core Opportunities Funds assets, and purchase securities that are more consistent with the investment style of the Citizens Value Fund shortly following the reorganization. Therefore, this factor favors the Citizens Value Fund as Survivor. 3. Investment Objectives, Strategies, Restrictions . The Citizens Core Growth and Citizens Value Funds have the same investment objective, which is expected to be the investment objective of the Sentinel Responsible Investing (SRI) Core Opportunities Fund as well. Each of the Citizens Core Growth and Citizens Value Fund invests at least 65% of its assets in the common stock of large-cap companies based in the U.S. The principal investment strategy of Sentinel Responsible Investment (SRI) Core Opportunities Fund is also to invest at least 65% of its net assets in stocks of large-cap companies based in the U.S. The Citizens Value Fund, unlike the Citizens Core Growth Fund, focuses on companies that it believes have shares selling at an attractive discount to their peers or historic norms.
